The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
This Office Action follows a response filed on August 8, 2022. Claims 1 and 6 have been amended; claims 2 and 12-14 have been cancelled; claim 15 has been added.   
In view of amendments and remarks, the rejection of claims 1-2, 6-7, and 12-14 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lima et al. “Free and copolymerized γ-cyclodextrins regulate the performance of dexamethasone-loaded dextran microspheres for bone generation”, J. Materials Chemistry B, 2014, Vol. 2, pp. 4943-4956, and the rejection of claims 3-5 under 35 U.S.C. 103 as being unpatentable as obvious over Lima et al. “Free and copolymerized γ-cyclodextrins regulate the performance of dexamethasone-loaded dextran microspheres for bone generation”, J. Materials Chemistry B, 2014, Vol. 2, pp. 4943-4956, as applied to claims 1-2, 6-7, and 12-14 above and further in view of Harada et al. (EP 2842976 A1) have been withdrawn.
Claims 1, 3-11 and 15 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Nicholas J. DiCeglie, Jr. (Reg. No. 51,615) on August 15, 2022.
Claim 8-11 have been cancelled.
   
Allowable Subject Matter
Claims 1, 3-7, and 15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Claims 1, 3-7, and 15 are allowable over the closest references: Lima et al. “Free and copolymerized γ-cyclodextrins regulate the performance of dexamethasone-loaded dextran microspheres for bone generation”, J. Materials Chemistry B, 2014, Vol. 2, pp. 4943-4956, and Harada et al. (EP 2842976 A1).
The disclosure of the above-mentioned references resided in paragraphs 5-6 of the Office Action dated March 12, 2022 is incorporated herein by reference.
However, the above-mentioned references of Lima et al. and Harada et al. do not disclose or fairly suggest the claimed macromolecular material comprising a crosslinked polymer that is crosslinked by interaction between a host group and a guest group, the host group being a monovalent group, 
the host group being at least one member selected from the group consisting of ᾳ-cyclodextrin, β-cyclodextrin, and γ-cyclodextrin,
the crosslinked polymer comprising a repeating structural unit represented by the following formula (1a) and a repeating structural unit represented by the following formula (2a): 

    PNG
    media_image1.png
    382
    587
    media_image1.png
    Greyscale

wherein Ra represents hydrogen or methyl, RH represents the host group, and R1 represents a divalent group formed by removing one hydrogen atom from a monovalent group selected from the group consisting of hydroxyl, thiol, alkoxy optionally having at least one substituent, thioalkoxy optionally having at least one substituent, alkyl optionally having at least one substituent, amino optionally having one substituent, amide optionally having one substituent, aldehyde, and carboxyl; and 

    PNG
    media_image2.png
    301
    629
    media_image2.png
    Greyscale

wherein Ra represents hydrogen or methyl, RG represents the guest group, and R2 represents a divalent group formed by removing one hydrogen atom from a monovalent group selected from the group consisting of hydroxyl, thiol, alkoxy optionally having at least one substituent, thioalkoxy optionally having at least one substituent, alkyl optionally having at least one substituent, amino optionally having one substituent, amide optionally having one substituent, aldehyde, and carboxyl, as per claim 1.
As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Lima et al. and Harada et al. to render the present invention anticipated or obvious to one of ordinary skill in the art.
In the light of the above discussion, it is evident as to why the present claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764